ACCEPTED
                                                                                        01-15-01059-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                              01-15-01059-CV                                     12/15/2015 11:50:18 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              First court of appeals

                               Harris county Texas                     FILED IN
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                            301 Fannin Houston Texas
                                                               12/15/2015 11:50:18 PM
                                                                CHRISTOPHER A. PRINE
                                   77002 2066                           Clerk




                               Cause#01-15-00689




                          Petition for mandamus relief



Petitioner Huong Bui vs Texas department of family and protective services is
seeking relief in the above styled cause due to abuse of discretion by trial judge
hon Michael Schneider of the 315 th district court Harris county Texas



1 wishes to show the judge did not follow case law that would have been of use
to rule out the allegations in this case by bypassed and allowed testimony that led
to the fabrication of allegations that had no merit nor based on law the petitioner
believes her rights to fair due process were strictly violated in this case and is
seeking emergency relief in her petition

2 Furthermore the court fail to abide by the rights of the respondents to have fair
and adequate counsel for their defense do to miss representation from court
appointed counsel the respondents were deprived of their right to a fair hearing
and presentation of their defense under color of law
3 we are seeking emergency relief of the orders sign on 11-03-2015 to which the
Texas department was awarded temporary managing conservator of the
petitioner’s new born child born 01-02-2015



4 petitioner is a foreigner and is not able to understand laws and procedures
therefore was strictly deprived of a proper defense in this matter based on
allegations that were coerce and forced on her to admit to the department of
children’s protective services who used the child as a way to force the mother
into a state of duress and violated her civil rights to have an attorney present
during any signing of papers or questioning buy state investigators the
department was strictly in violations of petitioners rights as per laws to ignore the
petitioners request not to sign papers that would jeopardize her child and her
rights under laws of state of Texas



5 Furthermore the PETITIONER BELIEVES THAT THE TRIAL COURT WAS
NEGLEGENT AND DID NOT ACT TO ACKNOWLEGED THAT THE INVESTIGATOR FOR
THE Texas DEPARTMENT OF FAMILY PROTECTIVE SERVICES “NYESHIA BRYENT”
ACTED WITHOUT REEGUARD TO THE LAW OF FALSIFYING HER AFFIDAVID AND
DID NOT FOLLOW THE LAW THAT WOULDS HAVE AFECTED THE OUT COME OF
THE CASE UNDER DUE TO HER FALSIFYING STATEMENTS TO THE COURT UNDER;
SEC.37.03. AGERVATED PERGURY A PERSON COMMITS AN OFFENCE IF HE OR SHE
COMMITS PERJURY AS DEFINED IN SECTION 37.02. OF Texas CODES OF
PROCEEDURERS AND THE FALSE STATEMENT        1. IS MADE DURING OR IN
CONECTION WITH AN OFFICIAL PROCEEDING; AND 37. 03 37.04 37.05 37.06

^ THE COURT IS SET FOR STATUS HEARING 12-16-2015 AT 9:00 AM



WE THE PETITIONER ARE SEEKING AN EMERGENCY STAY IN THIS MATTER AND
ASK THAT THE 1 FIRST COURT OF APPEAL INTERVEIN IN THIS MATTER WE PRAY
THAT THE COURT WILL GRANT OUR REQUEST IN THIS MATTER AND WILL PREVIDE
FOR A FAIR AND JUST CONCLUSION



I THE PETITIONER AM PRO SE CAN ONLY ASK THAT A STAY BE PLACED ON
PROCEDING SO I CAN INSURE THAT MY RIGHTS ARE PROTECTED BY STATE CIVIL
LAWS AND RULES RESPECTFULLY SUBMITTED



HUONG BUI

PETITIONER

12-15-2015

HUONG BUI




CERTIFICATE OF SERVICE FORM

I DECLAIR ALL PARTIES HAVE BEEN GIVEN A COPY OF THIS PETITION AS
PER RULES OF SERVCIE OF STATE OF Texas CIVIL PROCEDURES



SERVICE SENT BY FAX__________________________________

NUMBER____________________________________________

FAX TO ______________________________________________

DATE___________________TIME        -----------HUONG BUI__HUONG BUI